Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed October 24, 2019.  Claims 1-16 are pending.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A speaker cannot capture sound so the reference would not enable one to communicate from the host-pet to the pet0owner since sound cannot be captured by a speaker for communication.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al (8,624,743) in combination with Mueller (2015/0366166).
Regarding claim 1, Figure 1 of Langer shows the claimed housing with inner-surface and outer-surface and a hangar.  It would have been obvious to use electrical wiring since it is a conventional means of connecting components in a circuit.  The claimed powered is the battery and the receiver is shown as item 20.  Langer does not teach a camera, a microchip, or a transceiver.  Mueller teaches in Figure 2 the claimed camera as item 52, the microchip as item 40, and the transceiver as items 61 and 46.  The references are considered analogous art because they are in the same field of endeavor.  It would have been obvious to modify the device in Langer to incorporate the elements in Mueller to again additional functions as taught in Mueller.
Regarding claim 2, see col. 5, lines 25-30 of Langer.
Regarding claim 3, it would have been obvious to position the camera in any direction where an image is to be captured.  A forward-facing camera would give the same image as seen by the pet and would help the user in locating the pet. Paragraph 18 teaches that the camera angle may be adjusted.
Regarding claim 4, Langer teaches a speaker that allows communication from the pet-owner to the host-pet. 
Regarding claim 5, it would have been obvious to position the camera in any direction where an image is to be captured.  A forward-facing camera would give the same image as seen by the pet and would help the user in locating the pet. Paragraph 18 teaches that the camera angle may be adjusted. 
Regarding claim 6, both the communication devices in Langer and Mueller communicates wirelessly with an external electronic device.
Regarding claims 7 and 8, see paragraph 18 of Mueller.
Regarding claim 9, it would have been obvious to deliver real-time location data from the camera to give a current indication of the location and the situation of the pet.
Regarding claim 10, paragraph 19 teaches a microphone for capturing sounds and the use of the processor to store sounds.  One of ordinary skill in the art would recognize that video may also be stored for later playback. It would have been obvious to playback the recordings if the initial transmission was unsuccessful.
Regarding claims 11-12, see paragraph 13 of Mueller.
Regarding claim 13, see paragraph 27 of Mueller.  The sounds for the pet may also communicate with an individual near the pet.
Regarding claims 14-15, see Langer.  See Figure 1.
Regarding claim 16, the coupling in Langer allows removable coupling to a collar to allow recharging.
Regarding claim 17, the elements and functions have been addressed in prior claims.  It would have been obvious to power the electrical devices via a powered (battery) via electrical wiring since that is conventional in electric circuits. Since each of the functionality has been shown to be obvious, the combination of functions would also have been obvious.
Regarding claim 18, Mueller teaches a processor which suggests instructions via software.  Since the parts may be disassembled to form a kit, it would have been obvious that prior to assembly, the parts would constitute a kit.
Regarding claims 19-20, since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gauthier teaches details on a communication module for a pet. Other cited references teaches other features for locating a pet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



April 26, 2022